Citation Nr: 1727545	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 22, 2000 to May 18, 2004, and in excess of 70 percent from May 19, 2004 to November 6, 2014, excluding the period from July 25, 2005 to October 31, 2005.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which implemented the May 2007 Board decision granting service connection for PTSD; the June 2007 rating decision assigned a 30 percent evaluation from March 22, 2000 to May 18, 2004; a 70 percent evaluation from May 19, 2004 to July 24, 2005; a temporary total 100 percent evaluation for hospitalization over 21 days from July 25, 2005 to October 31, 2005; and, resumed the 70 percent evaluation, beginning November 1, 2005.  In March 2013, the Board remanded this matter for further development.

In an October 2016 rating decision, the RO increased the rating for PTSD to 100 percent disabling, effective November 7, 2014.  As the maximum rating has not been assigned for the entire appeal period, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that this case stems initially from an appeal of the Veteran's claim of service connection for PTSD.  The Board initially denied service connection for PTSD in a December 2004 Board decision.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  During the appeal, the Veteran and the Secretary for the Department of Veterans Affairs agreed to jointly remand the case back to the Board for further clarification; the Court vacated the December 2004 Board decision and remanded the case back to the Board in an August 2006 Court order.  Upon return to the Board, the Board granted service connection for PTSD in a May 2007 Board decision.  The RO implemented the Board's grant of service connection in a June 2007 rating decision, the subject of the current appeal.

The Board notes that one of the issues certified was entitlement to an earlier effective date for the grant of the 70 percent evaluation for PTSD prior to May 19, 2004.  However, as this is an initial rating claim and the 70 percent evaluation is part of the Veteran's current staged rating, the Board has recharacterized the issue as described above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2013 Board remand, the Board directed that all relevant Vet Center records be obtained and associated with the Veteran's claims file.  The RO obtained Vet Center records from January 2012 to August 2014 and associated them with the claims file.  However, an August 2014 statement from the Arecibo Vet Center team leader indicates that the Veteran has been in counseling at the Vet Center since 2000, and a print out indicates he was entered into the system March 2000.  VA treatment records also note that the Veteran was in counseling at the Vet Center during that time period.  See June 2003 VA Mayaguez OPC Treatment Record (noting that Veteran also attends group therapy twice a month at Arecibo Vet Center); April 2005 VA Mayaguez OPC Treatment Record (noting that Veteran experienced increase in symptoms since group therapy discussed two weeks prior at Arecibo Vet Center); May 2005 VA Treatment Record (noting that Veteran asked to continue group therapy for Vets of War at Arecibo); April 2009 VA Treatment Record (noting that Veteran is in treatment at the Vet Center).  As Vet Center records going back to March 2000 have not been obtained, remand is appropriate in order to obtain such records.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders). 

In addition, the October 2016 Supplemental Statement of the Case (SSOC) references VA treatment records that have not been uploaded to the Veteran's Veterans Benefits Management System (VBMS) or Virtual VA claims file.  The SSOC makes reference to, and shows consideration of, treatment records from the OPTs Caribbean Health System from February 23, 1995 to November 6, 2014.  The Board notes that although the SSOC states that it considered records up to November 6, 2016, the date November 6, 2014 is more in accordance with the rest of the claims file (as November 6, 2014 was the final day before the Veteran's PTSD rating was increased to the schedular 100 percent rating) and the October 2016 date of the SSOC.  Unfortunately, the most recent VA treatment records in the Veteran's claims file are dated August 2014.  Accordingly, on remand, the above-referenced VA treatment records from August 2014 to November 6, 2014 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from August 2014 to November 6, 2014, and associate them with the claims file.

2.  Obtain the Veteran's Vet Center treatment records from March 2000 to the present, and associate them with the claims file.

3.  After completing the requested actions, and any additional development deemed necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney with a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

